 Case 2:14-cv-07509-SJF-ARL Document 86 Filed 10/15/20 Page 1 of 3 PageID #: 2139


FELICELLO                                                          Michael James Maloney*
                                                                                  Partner
                                                                                                                Felicello Law P.C.
                                                                                                       1140 Avenue of the Americas
                                                                                                                          9th Floor
                                                                                                             New York, NY 10036

                                                                                                            Tel. +1 (646) 564-3510
                                                                                                        mmaloney@felicellolaw.com
  VIA ECF                            October 13, 2020

  Hon. Arlene R. Lindsay, U.S.M.J.
  United States District Court, EDNY
  814 Federal Plaza
  Central Islip, New York 11722-4451

          Re:      Lenzi v. Systemax, Inc., et al., Case No. 2:14-cv-07509-SJF-ARL

  Dear Judge Lindsay:

         This firm represents Plaintiff Danielle Lenzi n/k/a Danielle Markou (“Plaintiff”) in the
  above-referenced action. Pursuant to Rule 2(A)(1) of Your Honor’s Individual Practices, and Local
  Rule 37.3, Plaintiff respectfully submits this letter in opposition to the motion of Defendants, dated
  October 9, 2020 (ECF Dkt. No. 85, the “Motion”), for an order excluding the rebuttal report of
  Chad L. Staller, dated September 30, 2020.

          A. Background

          As set forth more fully in Plaintiff’s letter motion dated June 19, 2020, Defendants served
  an expert report by Mr. Alan A. Nadel ten days before the original close of discovery on November
  4, 2016. In his report, Mr. Nadel noted Plaintiff’s title at Systemax, Inc. (“Systemax”) – Vice
  President of Risk Management – and compared Plaintiff’s compensation at Systemax to
  benchmark data for executives with the same title at different companies. Mr. Nadel found that
  Plaintiff’s salary, although lower than the benchmark data, was within 10% of the mean
  compensation of executives with the same title at different companies. Based on this comparison,
  Mr. Nadel concluded that Plaintiff’s compensation was “reasonable and competitive.”1

          Shortly after service of Mr. Nadel’s report, counsel for the parties had agreed to permit
  Plaintiff to depose Mr. Nadel after resolution of a motion by Defendants for summary judgment.
  Although the Court granted Defendants’ summary judgment motion, the Second Circuit Court of
  Appeals reversed in a decision dated December 6, 2019. In the decision, Circuit Judge Pooler
  found that “Markou has made a sufficient prima facie showing of discriminatory intent.”2 Judge
  Pooler’s finding was based on compensation figures showing that “Systemax paid Markou at a
  rate that was below market for her position. At the same time, it paid nearly all of Markou’s male
  executive peers above market rate for their respective positions.”3 Thus, the Second Circuit found
  a prima facie showing based on a comparison of Markou’s compensation as compared to her male
  executive peers at Systemax.

          By Order dated July 2, 2020, the Court granted Plaintiff’s request to reopen discovery for
  the limited purpose of deposing Mr. Nadel and submitting a rebuttal expert report. (ECF Dkt. No.

  1
    Nadel Report, at p.14. A true and complete copy of Mr. Nadel’s report is annexed hereto.
  2
    Second Circuit Decision, dated December 6, 2019 (ECF Dkt. No. 69), at p.26. A true and correct copy of the
  decision is annexed hereto.
  3
    Id.
                                                                                     *Admitted to practice law in New York
Case 2:14-cv-07509-SJF-ARL Document 86 Filed 10/15/20 Page 2 of 3 PageID #: 2140
 Hon. Arlene R. Lindsay, U.S.M.J.
 August 15, 2020
 Page 2 of 3

 80, the “Order”). Plaintiff deposed Mr. Nadel on September 2, 2020.4 At his deposition, Mr. Nadel
 described his typical approach to these types of expert engagements, including the economic
 analysis of a party’s damages when he finds an actionable “differential” between what that party
 should have been paid and what was actually received.5 Thus, a conclusion that there was no basis
 for damages is necessarily a conclusion that the party’s damages is zero.

        With respect to Ms. Markou, Mr. Nadel testified that he had not quantified Ms. Markou’s
 damages because, because, in his view, her compensation as compared to that of executives at
 other companies was “reasonable.”6 Mr. Nadel admitted that he was specifically asked to conduct
 only a comparison of Ms. Markou’s compensation to executives outside of Systemax.7 When
 shown the Second Circuit decision, Mr. Nadel acknowledged that he had not performed a
 comparison similar to that performed by the Second Circuit, which compared Ms. Markou’s
 compensation to her male executive peers and found to constitute a prima facie showing of
 discriminatory intent (“Q. Did you compare plaintiff's compensation to the compensation of the
 comparators? A. Not directly, no”).8

         Critically, Mr. Nadel agreed that the compensation figures on which the Second Circuit
 relied in finding a prima facie showing of discriminatory intent largely conformed with the
 compensation data set forth in Mr. Nadel’s own report (“Q. To go back to your report, is it fair to
 say that we see a similar result in terms of whether the actual salary paid is above or below the
 median on pages 51, 53 and 54 of your report? A. 51 compared to 53 and 54. Yes, exactly. I
 agree”).9 Thus, had Mr. Nadel performed the correct comparison he would have reached the same
 conclusion as the Second Circuit and Mr. Staller, i.e., that Ms. Markou was underpaid as compared
 to her male executive peers at Systemax. And, as he had done in prior matters, upon finding a
 differential adverse to Ms. Markou, Mr. Nadel would have proceeded to perform an economic
 analysis.10 Mr. Nadel did not perform this analysis only because he was instructed to perform an
 incorrect comparison that led to an incorrect result.11

        On September 30, 2020, Plaintiff served the rebuttal report of Chad Staller (the “Staller
 Report”).12 In the Staller Report, Mr. Staller identified the fundamental flaw in Mr. Nadel’s report
 and opinions, i.e., the failure to compare Ms. Markou’s compensation to her male executive peers
 within Systemax. Upon identifying this flaw, Mr. Staller concluded (as the Second Circuit had also
 concluded) that there was a basis for damages (i.e., an adverse differential in pay) and performed
 an economic analysis to quantify those damages. Mr. Staller’s performance of an economic
 analysis upon finding an economic differential in compensation is merley standard practice.13

          B. The Applicable Legal Standard


 4
   A true and complete copy of the transcript of the deposition of Mr. Nadel is annexed hereto.
 5
   Tr. at p.138:4 to 138:13; see, e.g., p.38:13 to 40:13 (“Q. Are you speaking about a differential? A. Essentially,
 yes.”).
 6
   Tr. at p.142:19.
 7
   Tr. at p.100:17 to 100:25.
 8
   Tr. at p.102:18 to 102:21.
 9
   Tr. at p.132:22 to 135:11.
 10
    See Tr. at p.39:13 to 40:9.
 11
    Tr. at p.100:17 to 100:25.
 12
    A true and correct copy of the Staller Report is annexed hereto.
 13
    Tr. at p.

 4845-2612-0654, v. 1
Case 2:14-cv-07509-SJF-ARL Document 86 Filed 10/15/20 Page 3 of 3 PageID #: 2141
 Hon. Arlene R. Lindsay, U.S.M.J.
 August 15, 2020
 Page 3 of 3

         “Rebuttal evidence is properly admissible when it will explain, repel, counteract or
 disprove the evidence of the adverse party.” S.W. v. City of New York, 2011 U.S. Dist. LEXIS
 80833, 2011 WL 3038776, at *2 (E.D.N.Y. July 25, 2011) (citation and internal quotation marks
 omitted). “The function of rebuttal evidence is to explain or rebut evidence offered by the other
 party.” United States v. Casamento, 887 F.2d 1141, 1172 (2d Cir. 1989). “The scope of a rebuttal
 is limited to the ‘same subject matter’ encompassed in the opposing party's expert report, Fed. R.
 Civ. P. 26(a)(2)(D)(ii), but district courts have been ‘reluctant to narrowly construe the phrase
 'same subject matter' beyond its plain language.’” Allen v. Dairy Farmers of Am., Inc., No. 5:09-
 cv-230, 2013 U.S. Dist. LEXIS 7590, at *19-20 (D. Vt. Jan. 18, 2013) (quoting T.C. Sys. Inc., v.
 Town of Colonie, New York, 213 F. Supp. 2d 171, 180 (N.D.N.Y. 2002)). “It is also acceptable
 for an expert to use new methodologies in a rebuttal ‘for the purpose of rebutting or critiquing the
 opinions of Defendants' expert witness[.]’” Id. (quoting Park W. Radiology v. CareCore Nat'l LLC,
 675 F. Supp. 2d 314, 326 (S.D.N.Y. 2009)).

          C. The Motion Should be Denied

         Defendants’ Motion should be denied for two basic reasons. First, the Staller Report
 necessarily relates to the “same subject matter” of Mr. Nadel’s report because Mr. Staller critiques
 Mr. Nadel’s failure to compare Ms. Markou’s compensation to the compensation of her male
 executive peers within Systemax. As demonstrated by the Second Circuit’s decision, Mr. Staller’s
 critique of this failure by Mr. Nadel has merit.

         Second, the economic analysis performed by Mr. Staller to quantify Ms. Markou’s
 damages also addresses “the same subject matter” because, as revealed by Mr. Nadel’s own
 testimony, the quantification of damages always flows from the initial conclusion as to whether
 there exists a basis for damages – i.e., whether there is an actionable differential in pay. If
 Defendants’ counsel had permitted Mr. Nadel to perform the correct comparison, he would have
 found the same differential in pay found by the Second Circuit and proceeded to conduct an
 analysis of the quantum of damages.14 It should be noted that Mr. Nadel’s report was included in
 the record before the Second Circuit and, therefore, was rejected by that court.

         Accordingly, Plaintiff respectfully requests that the Court enter an Order denying the
 Motion in its entirety, and granting such other and further relief as the Court deems just and
 equitable. In the alternative, the Court should preclude Mr. Nadel’s report and testimony, pursuant
 to Fed. R. Evid. 702 and 703, on the grounds that Mr. Nadel’s opinions are based on incorrect
 principles and methods that were rejected by the Second Circuit.15

                                                             Respectfully submitted,
                                                             /s/ Michael James Maloney
                                                             Michael James Maloney
 cc:      All counsel of record (via ECF).



 14
   See Tr. at p.39:13 to 40:9.
 15
   See generally Sherman v. Bear Stearns Cos. (In re Bear Stearns Cos., Sec., Derivative, & ERISA Litig.), No. 08
 MDL 1963 (RWS), 2016 U.S. Dist. LEXIS 97784, at *20-21 (S.D.N.Y. July 5, 2016) (excluding expert report based
 on theory not accepted by Circuit Courts of Appeal).

 4845-2612-0654, v. 1
